Name: COMMISSION REGULATION (EC) No 172/97 of 30 January 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 29/48 EN Official Journal of the European Communities 31 . 1 . 97 COMMISSION REGULATION (EC) No 172/97 of 30 January 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 31 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 January 1997 . For the Commission Franz FISCHLER Member of the Commission ( ¢) OJ No L 337, 24 . 12 . 1994, p. 66 . (2) OJ No L 325, 14. 12 . 1996, p. 5 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . (*) OJ No L 22, 31 . 1 . 1995, p. 1 . 31 . l . 97 PEN Official Journal of the European Communities No L 29/49 ANNEX to the Commission Regulation of 30 January 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 15 204 49,9 212 114,1 624 181,8 999 115,3 0707 00 10 053 186,8 068 81,2 I 999 134,0 0709 10 10 220 133,0 999 133,0 0805 10 01 , 0805 10 05, 0805 10 09 052 43,7 204 43,4 212 43,3 220 32,8 448 24,8 600 57,5 624 54,1 999 42,8 805 20 1 1 204 67,9 999 67,9 0805 20 13, 0805 20 15 , 0805 20 17, 0805 20 19 052 39,5 204 79,5 400 95,8 464 117,0 624 77,3 662 56,8 999 77,7 0805 30 20 052 65,9 528 64,8 600 81,5 999 70,7 0808 10 51 , 0808 10 53, 0808 10 59 052 68,1 060 52,8 064 45,0 068 36,2 400 84,4 404 80,3 720 47,8 728 104,6 999 64,9 0808 20 31 052 127,5 I 064 51,7 f 400 97,4 I 512 79,1 I 624 73,6 l 999 85,9 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999' stands for 'of other origin'.